Citation Nr: 0927932	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  09-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease, lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
degenerative disc disease, lumbar spine with radiculopathy 
and assigned a 10 percent evaluation, effective November 29, 
2007.  Subsequently, a January 2009 rating decision increased 
the award to 20 percent disabling, effective all the way back 
to November 29, 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA.  Specifically, an April 2008 
VA examination report appears to indicate that the Veteran is 
currently receiving disability benefits for a low back 
disability from the Social Security Administration (SSA).  
The SSA disability determination and the records associated 
therewith are not included in the claims file, nor does it 
appear that any efforts have been undertaken to obtain such 
records. Therefore, an attempt should be made to procure 
those records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of 
any disability determination and 
associated medical evidence pertaining to 
the Veteran.  Any negative research 
response, or failure to respond, should be 
indicated in the claims file. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case (SOC).  If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate Supplemental 
Statement of the Case (SSOC) and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




